Smith, J. (dissenting). The judgment recovered was for $3,000, that sum being awarded as compensation for the failure to give a subscriber, who was entitled to service, telephonic connection with a nearby drug store, which would have enabled the subscriber to have placed an order for two prescriptions to be filled. One prescription was of calomel in purgative doses, the other for potassium bromide and caffeine. There was testimony to the effect that these prescriptions, if taken in time, afforded Mrs. Hodges, the person for whom they were written, relief from the headaches from which she periodically suffered. But the doctor who wrote the prescriptions testified that the direction accompanying the prescriptions was for the patient to go to bed and to remain quiet and to take the medicine at the first indication of the troubles the medicine was intended to relieve. Mrs. Hodges testified that when she arose on the morning in question she felt one of the attacks coming on. She did not retire. Neither did she allow her daughter to remain at home with her. On the contrary, she told her daughter to go to school, and the daughter went. Mrs. Hodges performed unassisted all her domestic duties. In the meantime, she continued to grow worse, and at 1 o’clock had. a rigor, yet it was not until 2:45 in the afternoon that she furnished to the telephone company the explanation of the special circumstances which made the company liable for the special damages. Southern Telephone Co. v. King, 103 Ark. 160. After knowing early in the morning that one of these periods of suffering was coming on, and after knowing that she should take the medicine and go to bed as directed by the doctor, she permitted half the day to expire before she even told the telephone company of the special circumstances. She says she was all the time trying to get telephone service. She could have sent her daughter for the medicine in the morning; but she thought she could ’phone the order. She could herself have gone to the drug store a few blocks away; but she relied on the use of the ’phone. The time was March 29; the place, 514 Rock street, one of the old and long built-up residential streets of the city of Little Rock. Necessarily many ’phones in the neighborhood were accessible, and would no doubt have been available in so great an emergency if Mrs. Hodges preferred to use the telephone, rather than to - go, or to send to, the drug store as she might have done. In my opinion, it would be difficult to state a case where the duty to minimize the damages could be more obvious, or the means of doing so be more readily at hand. It is said that the question of the duty to avert the injury and reduce the damage was not mentioned in any form in the trial below, and that it is too late to raise it now. I am of the opinion, however, that this question goes to the sufficiency of the evidence to support the amount of the damages recovered; and the question of the excessiveness of the verdict was properly raised below. The question 'is, therefore, presented here, and since the duty to mitigate the damages, and the opportunity to do so, are established by all ,the testimony, the judgment should be reversed; or, if this is not done, it should be affirmed for nominal damages, as connection was furnished the subscriber late in the af ternoon. In so announcing my view, I have in mind that this is a suit for damages for the failure to give service, and that in such actions it is proper to consider the duty of the party injured to minimize the damages. Western Union Telegraph Co. v. Ivy, 102 Ark. 246. Mr. Justice Wood concurs.